UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7362


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIE REYNOLDS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.        N. Carlton
Tilley, Jr., Senior District Judge. (6:90-cr-00054-NCT-1)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Reynolds, Appellant Pro Se.  Paul Alexander Weinman,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie   Reynolds   appeals   the   district    court’s   order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm the district court’s

order.   See United States v. Reynolds, No. 6:90-cr-00054-NCT-1

(M.D.N.C.   Sept.    10,   2010).   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    2